NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50171

                Plaintiff-Appellee,             D.C. No.
                                                8:05-cr-00293-CJC-1
 v.

CHI MAK, AKA Dazhi Mai, AKA Daichi              MEMORANDUM*
Mak, AKA Jack Mak, AKA Taichi Mak,
AKA Seal A,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                            Submitted August 3, 2021**
                               Pasadena, California

Before: PAEZ, CALLAHAN, and BENNETT, Circuit Judges.

      Chi Mak appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1). We have jurisdiction under

28 U.S.C. § 1291. Reviewing for abuse of discretion, United States v. Aruda, 993


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 797, 799 (9th Cir. 2021), we affirm.

      Mak contends, first, that the district court legally erred by denying his

motion for compassionate release without addressing each of the enumerated

factors in 18 U.S.C. § 3553(a), and second, that the district court abused its

discretion in determining that the seriousness of his offense, his character, and the

need for his sentence tipped the balance of the § 3553(a) factors against granting

his motion for release. We disagree.

      First, the legal standard for compassionate release does not require the

district court to recite each of the provisions of § 3553(a). 18 U.S.C.

§ 3582(c)(1)(A) (stating that district courts must consider “the factors set forth in

section 3553(a) to the extent that they are applicable” (emphasis added)); cf.

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (“The district court need

not tick off each of the § 3553(a) factors to show that it has considered them.”).

      Second, while Mak may disagree with how the district court balanced the

§ 3553(a) factors, there is no basis for us to conclude the district court abused its

discretion. The district court fully explained its reasons for reaching its conclusion,

which is supported by the record. See United States v. Robertson, 895 F.3d 1206,

1213 (9th Cir. 2018) (explaining that a district court abuses its discretion only if its

decision is illogical, implausible, or without support in the record). Further, we

find no error in the district court’s determination that the balance of the § 3553(a)


                                            2
factors weigh against Mak’s release. This determination is a sufficient basis to

affirm the district court’s denial of Mak’s motion for compassionate release. In

light of this determination, we need not address Mak’s contention that the district

court erred in finding he had not shown “extraordinary and compelling”

circumstances warranting his release. United States v. Keller, 2 F.4th 1278, 1284

(9th Cir. 2021).

      AFFIRMED.




                                          3